Judgment, Supreme Court, New York County (Robert H. Straus, J.), rendered April 26, 2004, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him, as a persistent violent felony offender, to a term of 20 years to life, unanimously affirmed.
The verdict was not against the weight of the evidence. There is no basis for disturbing the juiy’s determinations concerning credibility (see People v Gaimari, 176 NY 84, 94 [1903]).
The court’s Sandoval ruling balanced the appropriate factors and was a proper exercise of discretion (see People v Hayes, 97 NY2d 203 [2002]; People v Walker, 83 NY2d 455, 458-459 [1994]; People v Pavao, 59 NY2d 282, 292 [1983]). The court permitted inquiry only into a portion of defendant’s extensive criminal record, and the theft-related convictions about which the court permitted inquiry were highly probative of defendant’s credibility.
Defendant’s constitutional challenge to the procedure under *500which he was sentenced as a persistent violent felony offender is unpreserved for appellate review and, in any event, is without merit (see People v Rosen, 96 NY2d 329 [2001], cert denied 534 US 899 [2001]). Defendant’s mandatory sentence was based entirely on his prior convictions (see Almendarez-Torres v United States, 523 US 224 [1998]). Concur—Mazzarelli, J.P., Saxe, Nardelli, Sweeny and McGuire, JJ.